Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Prosecution on the merits of this application is reopened on claim 13 considered unpatentable for the reasons indicated below: 
Updated search for prior art in response to the filed RCE resulted in a new ground of rejection for claim 13 in view of US 20100064176 to Negishi. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu.

      Regarding claim 13, Negishi discloses an information processing apparatus comprising (paragraph 62, 64; print server PS (information processing apparatus)):
      at least one memory device that stores a set of instructions (paragraph 40-41, 44; RAM 103 storing program); and

      interpret quality requirement data of a print job (paragraph 79, 114, 122, 126-128; CPU interprets the checked items of the preflight; preflight includes checking of whether image object data are less than specific resolution; image data with low resolution contribute to low quality image printout; therefore as example checking of image object resolution being less than specific resolution makes the preflight data a quality requirement data by requiring image data to be higher than specific resolution); 
      analyze print data of the print job (paragraph 79, 127-128; the variable print job data is analyzed to see if image object in document data includes image objects of resolution less than specific resolution); 
      compare a result of interpreting the quality requirement data and a result of analyzing the print data (paragraph 126-129; the interpreted checked items in the preflight data (quality requirement data) such as checking of image resolution is compared with analyzed image object resolution in the document); and 
      based on a result of the comparison, in a case where an object comprised in a print image corresponding to the quality requirement data of the print job is not present in the print data (paragraph 79-80, 126-129; based on comparison in s1407, if image object less than resolution as specified in the preflight data is not present in the document data, then user is notified “THERE IS NO PROBLEM” in Fig. 9; image object in document data reads on object comprised in a print image), notify that the object comprised in the print image corresponding to the quality requirement data of the print 
However Negishi does not disclose the quality requirement data of a print job received externally.
       Kiyosu discloses the quality requirement data of a print job received externally (paragraph 36, 103, 110, 147, 184; server receives preflight profile (quality requirement data) that is used for preflight checking of print data from external agency PC; preflight profile includes “verification of text/layout” as quality requirement for the print data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi as taught by Kiyosu to provide for reception of quality requirement data from an external device.
        The motivation to combine the references is to provide downloading of quality requirement data for different user group from external system and provide storage for this quality requirement data such that it can be referred to at a later time using designated user information when print job data is to be checked for compliance (paragraph 103, 110).





        Regarding claim 14, Negishi discloses an information processing apparatus comprising (paragraph 62, 64; print server PS (information processing apparatus)): 
at least one processor or at least one circuit that causes the information processing apparatus to function as (paragraph 40-41; CPU): 
       a receiving unit that receives print data (paragraph 62, 64, 65, 68; print server receives document data (print data)), and 
       a notification unit that performs a predetermined notification based on an object described in the quality requirement data of the print data being not present in the print data (paragraph 79, 114, 122, 126-128; CPU interprets the checked items of the preflight; preflight includes checking of whether image object data are less than specific resolution; image data with low resolution contribute to low quality image printout; therefore as example checking of image object resolution being less than specific resolution makes the preflight data a quality requirement data by requiring image data to be higher than specific resolution; paragraph 79, 127-128; the variable print job data is analyzed to see if image object in document data includes image objects of resolution less than specific resolution; paragraph 126-129; the interpreted checked items in the preflight data (quality requirement data) such as checking of image resolution is compared with analyzed image object resolution in the document data; paragraph 79-80, 126-129; based on comparison in s1407, if image object less than resolution as specified in the preflight data is not present in the document data, then user is notified “THERE IS NO PROBLEM” in Fig. 9; image object in document data 
However Negishi does not disclose a receiving unit that receives quality requirement data of the print data.
       Kiyosu discloses a receiving unit that receives quality requirement data of the print data (paragraph 103, 110, 147, 184; server receives preflight profile (quality requirement data) that is used for preflight checking of print data; preflight profile includes “verification of text/layout” as quality requirement for the print data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi as taught by Kiyosu to provide for reception of quality requirement data from an external device.
        The motivation to combine the references is to provide downloading of quality requirement data for different user group from external system and provide storage for this quality requirement data such that it can be referred to at a later time using designated user information when print job data is to be checked for compliance (paragraph 103, 110).




        Regarding claim 15, Negishi discloses the information processing apparatus according to claim 14, wherein the predetermined notification indicates that the object described in the quality requirement data of the print data is not present in the print data (paragraph 79-80, 126-129; based on comparison in s1407, if image object less than resolution as specified in the preflight data is not present in the document data, then user is notified “THERE IS NO PROBLEM” in Fig. 9; image object in document data reads on object comprised in a print image; paragraph 79-80, 126-129; based on comparison in s1407, if image object less than resolution as specified in the preflight data is not present in the document data, then user is notified “THERE IS NO PROBLEM” in Fig. 9 but if there is image object less than resolution in document data then warning notification is displayed).



       Regarding claim 21, Negishi discloses an information processing apparatus comprising (paragraph 62, 64; print server PS (information processing apparatus)):
       at least one processor or at least one circuit that causes the information processing apparatus to function as (paragraph 40-41, 44; RAM 103 storing program for execution by CPU):
        a receiving unit that receives print data (paragraph 62, 64, 65, 68; print server receives document data (print data)), and
therefore as example checking of image object resolution being less than specific resolution makes the preflight data a quality requirement data by requiring image data to be higher than specific resolution; paragraph 79, 127-128; the variable print job data is analyzed to see if image object in document data includes image objects of resolution less than specific resolution; paragraph 126-129; the interpreted checked items in the preflight data (quality requirement data) such as checking of image resolution is compared with analyzed image object resolution in the document data; paragraph 79-80, 126-129; based on comparison in s1407, if image object less than resolution as specified in the preflight data is not present in the document data, then user is notified “THERE IS NO PROBLEM” in Fig. 9; image object in document data reads on object comprised in a print image; paragraph 79-80, 126-129; based on comparison in s1407, if image object less than resolution as specified in the preflight data is not present in the document data, then user is notified “THERE IS NO PROBLEM” in Fig. 9 but if there is image object less than resolution in document data then warning notification is displayed; therefore by seeing “THERE IS NO PROBLEM”, the user is notified that the image object of less than resolution is not present in the document).

        Kiyosu discloses a receiving unit that receives quality requirement data of the print data (paragraph 103, 110, 147, 184; server receives preflight profile (quality requirement data) that is used for preflight checking of print data; preflight profile includes “verification of text/layout” as quality requirement for the print data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi as taught by Kiyosu to provide for reception of quality requirement data from an external device.
        The motivation to combine the references is to provide downloading of quality requirement data for different user group from external system and provide storage for this quality requirement data such that it can be referred to at a later time using designated user information when print job data is to be checked for compliance (paragraph 103, 110).



Claim 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu further in view of US Patent Application Publication Pub. No. US 20170068875 to Gerrits.
Regarding claim 16, Negishi in view of Kiyosu does not disclose the information processing apparatus according to claim 14, wherein whether or not to perform the print data is selected by a user after the predetermined notification is performed. 
        Gerrits discloses wherein whether or not to perform the print data is selected by a user after the predetermined notification is performed (paragraph 14, 20; “color objects” subject to specific functionality such as spot color matching; paragraph 22, 40, 75, 81-82, 84; based on comparison if the quality setting of spot color matching is ON but the analyzed print data does not contain spot color “discrepancy” (inconsistency) is detected and is displayed as notification on user interface 110 as shown in Fig. 6; paragraph 75, 85-86; after notification, user can select whether to “solve the discrepancy” (not to perform print data) or to “proceed with current print data” (perform the print data) by selecting option 614).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi in view of Kiyosu as taught by Gerrits to provide user option for executing print job following notification about the print job.
        The motivation to combine the references is to provide option for user to make changes to current settings to overcome inconsistency or option to execute the print job without changes being made so that the user is not forced to make changes in order to execute the job (paragraph 22, 40, 75, 81-82, 84, 86).




       Regarding claim 22, Gerrits discloses the information processing apparatus according to claim 21, wherein whether or not to perform the print data is selected by a user after the user is notified (paragraph 14, 20; “color objects” subject to specific functionality such as spot color matching; paragraph 22, 40, 75, 81-82, 84; based on comparison if the quality setting of spot color matching is ON but the analyzed print data does not contain spot color “discrepancy” (inconsistency) is detected and is displayed as notification on user interface 110 as shown in Fig. 6; paragraph 75, 85-86; after notification, user can select whether to “solve the discrepancy” (not to perform print data) or to “proceed with current print data” (perform the print data) by selecting option 614) and Negishi discloses user being notified that the object described in the quality requirement data of the print data is not present in the print data based on the print data and the quality requirement data of the print data (paragraph 79-80, 126-129; based on comparison in s1407, if image object less than resolution as specified in the preflight data is not present in the document data, then user is notified “THERE IS NO PROBLEM” in Fig. 9 but if there is image object less than resolution in document data then warning notification is displayed; therefore by seeing “THERE IS NO PROBLEM”, the user is notified that the image object of less than resolution is not present in the document).





Claim 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu further in view of WO 2020130024 to Maeda.
       Regarding claim 18, Negishi in view of Kyosu does not disclose the information processing apparatus according to claim 14, wherein the quality requirement data is PRX (Print Requirement eXchange format) data.
        Maeda discloses wherein the quality requirement data is PRX (Print Requirement eXchange format) data (paragraph 18, 20, 25; PRX data (format) received).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi in view of Kyosu as taught by Maeda to use a format for specifying quality requirement for verifying print jobs.
        The motivation to combine the references is because the PRX format provides a single unified format that can be used among different users for describing the quality expectation for printed documents thereby simplifying the quality analysis for printed documents instead of having to interpret different quality requirement formats specified differently among the respective users (paragraph 6-7).


       Regarding claim 24, see rejection of claim 18.



Claim 19-20, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu further in view of US Patent No. 8817292 to Rodriguez.
       Regarding claim 19, Negishi in view of Kiyosu does not disclose the information processing apparatus according to claim 14, wherein the object is a predetermined code.
        Rodriguez discloses wherein the object is a predetermined code (column 7, lines 44-54; column 11, lines 11-25; preflight for data objects including barcode object).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi in view of Kiyosu as taught by Rodriguez to provide barcode object as target for quality requirement checking process.
        The motivation to combine the references is to provide object related statistics of a print job including statistics of barcode type objects when quality determination of the print job is not satisfactory and provide option for user to accept the quality related report or repeat the quality related processing with modified print job (column 18, lines 24-68; column 20, lines 42-67; column 21, lines 1-45).

       Regarding claim 20, Rodriguez discloses the information processing apparatus according to claim 19, wherein the predetermined code is a barcode (column 7, lines 44-54; column 11, lines 11-25; preflight for data objects including barcode object).

       Regarding claim 25, see rejection of claim 19.

       Regarding claim 26, see rejection of claim 20. 





Allowable Subject Matter

Claims 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
         With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20100064176 to Negishi discloses an information processing apparatus comprising (paragraph 62, 64; print server PS (information processing apparatus):

       at least one processor that executes the set of instructions to (paragraph 40-41, 44; RAM 103 storing program for execution by CPU):
       interpret quality requirement data of a print job (paragraph 79, 114, 122, 126-128; CPU interprets the checked items of the preflight; preflight includes checking of whether image object data are less than specific resolution; image data with low resolution contribute to low quality image printout; therefore as example checking of image object resolution being less than specific resolution makes the preflight data a quality requirement data by requiring image data to be higher than specific resolution);
       analyze print data of the print job (paragraph 79, 127-128; the variable print job data is analyzed to see if image object in document data includes image objects of resolution less than specific resolution);
       compare a result of interpreting the quality requirement data and a result of analyzing the print data (paragraph 126-129; the interpreted checked items in the preflight data (quality requirement data) such as checking of image resolution is compared with analyzed image object resolution in the document),
        based on a result of the comparison, in a case where an object comprised in a print image corresponding to the quality requirement data of the print job is not present in the print data, display a screen on a display unit (paragraph 79-80, 126-129; based on comparison in s1407, if image object less than resolution as specified in the preflight data is not present in the document data, then user is notified “THERE IS NO PROBLEM” in display screen of Fig. 9; image object in document data reads on object 



However the system of Negishi operates in a contrary way to the invention claimed in claim 1 since in Negishi if an object comprised in a print image corresponding to the quality requirement data of the print job is not present in the print data a warning screen is NOT displayed.  Instead in Negishi warning is displayed when the object comprised in a print image corresponding to the quality requirement data of the print job is present in the print data. Therefore Negishi cannot display warning screen when object comprised in a print image corresponding to the quality requirement data of the print job is not present in the print data.



         US Patent Application Publication Pub. No. US 20040208500 to Kiyosu discloses the quality requirement data of a print job received externally (paragraph 36, 103, 110, 147, 184; server receives preflight profile (quality requirement data) that is used for 


         US Patent Application Publication Pub. No. US 20180250950 to Soh discloses interpreting quality requirement data of a print job (paragraph 25-26; analyzing print quality requirements data for the print job that includes requirement for print speed).


        US Patent Application Publication Pub. No. US 20090303502 to Robinson discloses printer selection based on metrics and quality requirements of the print document (see Abstract). 


       With regards to independent claim 10, see above Statement on Reasons for Allowance for claim 1 since claim 10 discloses limitations similar to claim 1. 


       With regards to independent claim 11, see above Statement on Reasons for Allowance for claim 1 since claim 11 discloses limitations similar to claim 1. 



         “compare a result of interpreting the quality requirement data and a result of analyzing the print data; and 
           based on a result of the comparison, in a case where an object comprised in a print image corresponding to the quality requirement data of the print job is not present in the print data, cause a display to display a warning screen”


            Therefore, claims 2-9 are allowable for depending on claim 1.



Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190236347 to Guzman discloses analyzing documents for elements (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beniyam Menberu whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

01/14/2022